 



Exhibit 10.1

Description of Compensation of Non-Employee Trustees

     Each trustees who is not also an officer and full-time employee of Liberty
Property Trust (the “Company”) will receive for fiscal year 2005 and thereafter,
until changed by the Board of Trustees, fees for service on the Company’s Board
of Trustees as listed in the table below. The members of the Board of Trustees
are also eligible for reimbursement for travel and lodging expenses incurred in
connection with attendance at Board and committee meetings in accordance with
Company policy.

          Board Membership Fees Payable to Non-Employee Trustees        
Annual Trustee Fee (cash)
  $ 21,500  
Annual Trustee Fee (restricted shares)
  $ 34,500  
Audit Committee Chair Annual Retainer
  $ 10,000  
Compensation Committee Chair Annual Retainer
  $ 6,000  
Corporate Governance and Nominating Committee Chair Annual Retainer
  $ 6,000  
Fee for Service on Committee
  $ 1,000  
Trustee Meeting Fee (in person)
  $ 1,500  
Trustee Meeting Fee (telephonic re: routine matters)
  $ 500  
Trustee Informational Teleconference Fee
  $ 500  
Committee Meeting Fee (in person)
  $ 1,000  
Committee Meeting Fee (telephonic)
  $ 500  

     All non-employee trustees will also be granted, each year, an option to
purchase an additional 5,000 of the Company’s common shares of beneficial
interest at an exercise price equal to the fair market value of the common
shares on June 24 of such year. These options vest over a three-year period
beginning with the date of grant as follows: 20% after the first year; 50% after
two years; and 100% after three years.

